ATTORNEYS FOR APPELLANT                              ATTORNEYS FOR APPELLEE
Suzanne St. John                                     Gregory F. Zoeller
Marion County Public Defener Agency                  Attorney General of Indiana
Indianapolis, Indiana
                                                     Larry D. Allen
Heath Y. Johnson                                     Deputy Attorney General
Johnson, Gray & Macabee
Franklin, Indiana                                    Stephen R. Creason
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana




                                             In the
                          Indiana Supreme Court                                    Jan 21 2016, 2:41 pm




                                      No. 49S05-1505-CR-00335

ANTONIO GARCIA,
                                                             Appellant (Defendant below),

                                                v.

STATE OF INDIANA,
                                                             Appellee (Plaintiff below).


              Appeal from the Marion Superior Court, No. 49G14-1208-FD-054147
                             The Honorable Jose D. Salinas, Judge


     On Petition to Transfer from the Indiana Court of Appeals, No. 49A05-1402-CR-00061



                                         January 21, 2016

David, Justice.


       In August 2012, Indianapolis Metropolitan Police Officer Phillip Robinett conducted a
routine traffic stop. Upon making the stop, he discovered that the driver, Antonio Garcia, was
driving without a valid driver’s license. Garcia was lawfully placed under arrest. Before Officer
Robinett placed Garcia in his police cruiser to be transported to the police station, he conducted a
quick pat-down search of Garcia’s clothing in order to check for weapons. A cylinder-shaped pill
container was found in Garcia’s pocket. Officer Robinett opened the container to check what it
contained. The content was later confirmed to be a single narcotic pill, which Garcia did not have
a valid prescription for.


       Garcia was charged with driving without a license and possession of a controlled substance.
At trial, Garcia sought to suppress the admission of the pill container and its contents as the fruit
of an unlawful search under Article 1, Section 11 of the Indiana Constitution. It was not disputed
that Officer Robinett was free to conduct a warrantless pat-down search of Garcia’s person incident
to his arrest. Rather, Garcia only challenged the opening of the pill container as being an
unreasonable search.


       We disagree with Garcia’s contention that opening the pill container during the course of
the pat-down search incident to his arrest constituted an unreasonable search. As such, we affirm
the trial court’s denial of Garcia’s motion to suppress and hold that the search of Garcia incident
to his arrest was reasonable under Article 1, Section 11 of the Indiana Constitution.


                                  Facts and Procedural History


       On August 6, 2012, Indianapolis Metropolitan Police Officer Phillip Robinett observed a
vehicle driving without headlights at approximately 9:00 p.m. Officer Robinett turned his police
cruiser around to initiate a traffic stop. The vehicle then turned without signaling into a parking
spot, even prior to Officer Robinett activating the police cruiser lights and sirens.

       Upon approaching the vehicle, Officer Robinett requested a driver’s license from the
vehicle driver. The driver, who was later identified as Antonio Garcia, only had an identification




                                                      2
card from a foreign country. Officer Robinett confirmed that Garcia did not hold a valid driver’s
license, and he initiated an arrest for driving without a license.

          Incident to the arrest, Officer Robinett conducted a pat-down search of Garcia to check for
weapons. No weapons were found during the search, but a silver cylinder-shaped container was
recovered from Garcia’s front left pocket. Through his work as a police officer, Officer Robinett
had encountered similar containers and recognized that it likely contained either an illegal
substance or properly prescribed prescriptions. Upon opening the container, Officer Robinett
found a single pill. Garcia was taken into custody, and his vehicle was towed. The cylinder was
delivered to the police department property room, and the contents of the container, a single pill,
was later submitted to the crime lab for testing. The crime lab report indicated that the pill
contained Hydrocodone. Garcia did not have a valid prescription for this medication.

          Garcia was charged with possession of a controlled substance1 and with operating a vehicle
without a driver’s license.2 A bench trial was held. At trial, the defense made a motion to suppress
the cylinder container and its contents from being admitted into evidence. The defense asserted
that Officer Robinett did not have the authority to open the container, but conceded that the
container could have been seized as a search incident to arrest. The State opposed the motion,
relying upon U.S. v. Robinson, 414 U.S. 218 (1973), to argue that opening the container found on
Garcia’s person was a permissible warrantless search incident to arrest.

          At trial, Garcia testified that he had been living with his wife, his wife’s aunt, and child.
Only three days prior to the traffic stop, his wife’s aunt had passed away. Garcia explained that
the cylinder container was only in his possession because that morning he had been cleaning out
the bedroom of his wife’s recently deceased Aunt, and he had found the container. He believed it




1
    Indiana Code § 35-48-4-7 (2008).
2
    Indiana Code § 9-24-18-1 (2008).



                                                       3
could contain pills, but Garcia never looked inside the container. He had picked it up to keep it
out of reach from his young son. Contrary to this account, Officer Robinett testified that after he
found the pill inside the container Garcia voluntarily stated that the pill was his “narcotic for pain.”
(Tr. at 29.) There were no other testifying witnesses.

       After both the State and Defense rested, defense counsel conceded to the fact that Garcia
was driving without a license. Then, the trial court returned to the issue of whether the cylinder
container should be suppressed, noting that the Robinson case seemed to be “on point.” (Tr. at
44.) The defense argued that the contents of the container was not obviously contraband, there
was no concern for officer safety, no exigent circumstances, and a warrant could have been
obtained if the police wanted to examine the contents of the container.

       The court denied the motion to suppress the container, finding Robinson controlling.
Garcia was found guilty of possessing a controlled substance and driving while never receiving a
license. Garcia was sentenced to 180 days in Marion County jail with 176 days suspended.

       Garcia appealed, asserting that the search of the container was outside the scope of a
permissible search incident to arrest and was unreasonable under Article 1, Section 11 of the
Indiana Constitution. The Court of Appeals agreed with Garcia. Garcia v. State, 25 N.E.3d 786
(Ind. Ct. App. 2015). In reaching this decision, the court applied the Litchfield v. State, 824 N.E.2d
356, 361 (Ind. 2005), factors “to the search of the container.” Id. at 790. The court reasoned that
the degree of suspicion that a criminal violation had occurred was low, both arguments about the
degree of intrusion were meritorious, and the need of law enforcement was also low given that
there was no concern for officer safety or suspicion of criminal activity. Id. Thus, it was
unreasonable to open the container found in Garcia’s pocket during a search incident to arrest. Id.
at 791. The pill was inadmissible, and Garcia’s conviction for class D felony possession of a
schedule III controlled substance was reversed. Id.

       This Court granted the State’s petition for transfer, thereby vacating the Court of Appeals
opinion. Ind. Appellate Rule 58(a). We affirm the trial court’s denial of Garcia’s motion to



                                                       4
suppress. We hold that the search of the container found on Garcia’s person was within the scope
of a search incident to a lawful arrest and was reasonable under Article 1, Section 11.

                                       Standard of Review

       The standard of review for a trial court’s ruling on a motion to suppress is similar to other
sufficiency issues. Litchfield, 824 N.E.2d at 358 (internal citation omitted). “We determine
whether substantial evidence of probative value exists to support the trial court’s ruling.” Id.
Evidence will not be reweighed, and we “consider conflicting evidence most favorably to the trial
court’s ruling.”    Id.   However, this Court reviews de novo a trial court’s ruling on the
constitutionality of a search or seizure. Belvedere v. State, 889 N.E.2d 286, 287 (Ind. 2008)
(internal citation omitted).

                                            Discussion

       Article 1, Section 11 of the Indiana Constitution reads:
               The right of the people to be secure in their persons, houses, papers,
               and effects, against unreasonable search or seizure, shall not be
               violated; and no warrant shall issue, but upon probable cause,
               supported by oath or affirmation, and particularly describing the
               place to be searched, and person or thing to be seized.
       This Section has long served to protect Hoosiers from unreasonable searches and seizures.
Reasonableness of a search under the Indiana Constitution “turns on an evaluation of the
reasonableness of the police conduct under the totality of the circumstances.” Litchfield, 824
N.E.2d at 361 (citing Moran v. State, 644 N.E.2d 536, 539 (Ind. 1994)) (emphasis added). In
considering the totality of the circumstances, the perspectives of both the investigating officer and
subject of the search are considered. Litchfield, 824 N.E.2d at 360. Three factors must be
balanced: “1) the degree of concern, suspicion, or knowledge that a violation has occurred, 2) the
degree of intrusion the method of the search or seizure imposes on the citizen’s ordinary activities,
and 3) the extent of law enforcement needs.” Id. at 361.




                                                     5
        In considering the three Litchfield factors, the context in which the search occurs is highly
relevant. As early as 1914, the U.S. Supreme Court recognized the validity of a search incident to
a lawful arrest, noting that the government has “always recognized under English and American
law” that it is permissible “to search the person of the accused when legally arrested to discover
and seize the fruits or evidences of crime.” Weeks v. U.S., 232 U.S. 383, 392 (1914). Likewise,
Indiana has also recognized that a search may be conducted “without a warrant if it is incidental
to a lawful arrest.” Townsend v. State, 460 N.E.2d 139, 141 (Ind. 1984). In the present case, it is
not disputed that Garcia was searched incident to a valid arrest.

        The question before the Court today goes beyond the general acceptance that a warrantless
search incident to a valid arrest is reasonable under both the Fourth Amendment and Article 1,
Section 11. Garcia does not dispute that the search of his person was permissible as a search
incident to arrest. Rather, he challenges the permissible scope of such a search. Garcia contends
that while the pill container found on his person during the pat-down search could be seized, a
search incident to arrest under Article 1, Section 11 of the Indiana Constitution does not permit
the officer to open the container found on his person without a warrant or reasonable suspicion of
illegal activity. After consideration of the three Litchfield factors and federal precedent on this
very issue, we disagree. In the present case, opening the container found on Garcia’s person during
the course of a search incident to a valid arrest was reasonable under the Indiana Constitution.


                  Article 1, Section 11—Reasonableness of Search Incident to Valid Arrest


        As recited above, the reasonableness of a search requires consideration of the totality of
the circumstances, which is done by balancing the three Litchfield factors. Although Garcia puts
great emphasis upon the lack of suspicion surrounding the search of the container itself, the degree
of suspicion is but one factor to be considered. Additionally, these factors must be considered in
light of the fact that the search occurred in the context of a search incident to a lawful arrest, and
this Court has long recognized that “[a] search incident to a valid arrest is lawful regardless of
what it reveals.” Farrie v. State, 251 Ind. 681, 683, 266 N.E.2d 212, 214 (1971). We address each
factor in turn.

                                                      6
        A. Degree of concern, suspicion or knowledge that an offense has occurred
        This factor may be assessed quickly and ultimately falls in favor of the State. We have
previously recognized that “once a lawful arrest has been made, authorities may conduct a ‘full
search’ of the arrestee for weapons or concealed evidence. No additional probable cause for the
search is required, and the search incident to arrest may ‘involve a relatively extensive exploration
of the person.’” Edwards v. State, 759 N.E.2d 626, 629 (Ind. 2001) (citing Robinson, 414 U.S. at
227, 235) (internal quotation and citation omitted). In the present situation, we read Edwards to
support the conclusion that Officer Robinett did not need any additional degree of suspicion
specifically in relation to the cylinder container found on Garcia in order to open that container
incident to Garcia’s lawful arrest.


        Furthermore, as Edwards demonstrates, we have seen fit to consider Robinson on prior
occasions when addressing searches incident to arrest. We continue to be persuaded by Robinson
regarding the degree of suspicion necessary to conduct a search incident to arrest. The United
States Supreme Court set out a clear standard in Robinson. “A custodial arrest of a suspect based
on probable cause is a reasonable intrusion . . . that intrusion being lawful, a search incident to the
arrest requires no additional justification.” 414 U.S. at 235. We similarly conclude that it is “the
lawful arrest which establishes the authority to search.”3 Id.


        Here, Garcia was lawfully placed under arrest for driving his vehicle without a valid
driver’s license. It is not disputed that the pat-down search of his person incident to his arrest was
permissible. Under these circumstances, it is likewise true that no additional suspicion was needed




3
  Although this Court in Paxton v. State, 263 N.E.2d 636 (Ind. 1970), indicated that something more than a
mere arrest is needed to justify a warrantless search, we note two points. First, Paxton involved the
subsequent search of a vehicle, which encompasses a different analysis than when the person of an arrestee
is searched incident to arrest. Second, Paxton was decided prior to multiple Indiana and U.S. Supreme
Court cases that have helped clarify the scope of warrantless searches incident to arrest.



                                                        7
to search the container found in Garcia’s pocket during the normal course of the pat-down search.
Again, as provided in Edwards, once a lawful arrest occurs, no additional probable cause is
necessary to conduct a “relatively extensive exploration of the person.” 759 N.E.2d at 629 (internal
citations omitted). Thus, the degree of suspicion weighs in favor of the State.


       B. Degree of intrusion upon the citizen’s ordinary activities
       Next, we consider the degree to which the search intruded upon Garcia’s ordinary
activities. In doing so, we continue to look to the totality of the circumstances. First, Garcia had
already been subjected to a traffic stop. He was then lawfully arrested, at which time Officer
Robinett decided to take him into custody and have his vehicle towed. The brief delay needed to
conduct a pat-down search prior to Garcia being taken into custody would have had little to no
additional impact on Garcia’s ordinary activities, given that he was already being placed under
arrest. The arrest alone was a significant intrusion into Garcia’s ordinary activities. A pat-down
is minimally intrusive in comparison to Garcia being detained, transported to the police station,
booked, and held in jail while criminal charges are potentially brought against him.


       Second, even if the pat-down were considered in isolation, we similarly conclude that the
search was minimally intrusive.      In Edmond v. State, the Court of Appeals addressed the
reasonableness of a search that occurred after a driver was arrested for not having a valid license.
951 N.E.2d 585, 587 (Ind. Ct. App. 2001). The police officer planned to have the vehicle towed,
and he asked the driver to exit the vehicle. Id. At all times, the driver was cooperative and did not
make any threats or furtive movements. Id. The officer conducted a pat-down search of the driver
and felt a bulge in his pocket. Id. The officer believed that the bulge could be marijuana, and
upon removing the item, discovered a baggie containing a substance that was later confirmed to
be marijuana. Id. As a result, the driver was subsequently charged with possession of marijuana.
Id.


       In affirming the reasonableness of the search under Article 1, Section 11, the court
conceded that “the search of a person’s body is a substantial intrusion.” Id. at 592. However, “a

                                                     8
police officer is authorized to conduct a thorough search of an arrestee,” and where the police carry
out “only a pat-down search of [an arrestee’s] clothing . . . the degree of intrusion [is] minimal . .
. .” Id.


           Moreover, the degree of intrusion in the present case is easily distinguishable from the
unreasonable search in Edwards, 759 N.E.2d at 629. Edwards involved the strip search of an
arrestee, who had not been charged with any criminal activity, and any charges he potentially faced
were all for nonviolent misdemeanor offenses. Id. After considering the highly intrusive nature
of being strip searched, the Court concluded that “[w]e do not believe that routine, warrantless
strip searches of misdemeanor arrestees, even when incident to lawful arrests, are reasonable . . .
.” Id. Edwards exemplifies when a search may be deemed unreasonable and outside the scope of
a valid search incident to an arrest.


           Garcia attempts to argue that only the opening of the pill container should be considered in
conducting the reasonableness analysis, and goes on to claim that a pill container is especially
private, making the intrusion in opening the container great. We are not persuaded. As Edmond
and Edwards demonstrate, it is the type of search, and all of the attendant circumstances, which is
relevant to assessing the degree of intrusion. In addition to our own precedent, this conclusion is
also supported by the United States Supreme Court, which has directly provided that:


                  A police officer’s determination as to how and where to search the
                  person of a suspect whom he has arrested is necessarily a quick ad
                  hoc judgment which the Fourth Amendment does not require to be
                  broken down in each instance into an analysis of each step in the
                  search.

Robinson, 414 U.S. at 235 (emphasis added). Again, it is not a single aspect of the search that is
considered, but the entirety of the search.




                                                        9
         Here, Garcia was already subjected to a lawful arrest. The arrest alone would result in
Garcia’s vehicle being towed and Garcia being detained by police, transported to the police station,
booked, and detained at the police station for some additional period of time. The U.S. Supreme
Court recognized the intrusive nature of an arrest in Terry v. Ohio by explaining that “[a]n arrest
is the initial stage of a criminal prosecution . . . and it is inevitably accompanied by future
interference with the individual’s freedom of movement, whether or not trial or conviction
ultimately follows.” 392 U.S. 1, 26 (1968). Thus, a brief pat-down search of Garcia’s clothing
was not an extensive intrusion, especially considering Garcia’s arrest. See Stark v. State, 960
N.E.2d 887, 892 (Ind. Ct. App. 2012) (explaining that “the degree of intrusion was minimal” when
the defendant “had already been arrested, and [the officer] merely retrieved [the defendant’s] coat
from the vehicle,” which lead to the discovery of a loaded handgun) (emphasis added). Because
the search of Garcia was brief and minimal, the degree of intrusion also weighs in favor of the
State.


         C. The extent of law enforcement needs
         The needs of law enforcement to conduct a search can vary greatly depending upon the
circumstances. Among the most commonly recognized bases for conducting a search includes
“ensuring that the arrestee is unarmed, preventing the arrestee from brining contraband into jail,
and preventing the destruction of evidence.” Edmond, 951 N.E.2d at 592. (internal citation
omitted). It is not disputed that Officer Robinett was justified in doing a pat-down search for
weapons before placing Garcia into his police cruiser. Officer safety is a paramount concern when
an arrestee is taken into custody. Moreover, a search incident to arrest is not limited based on “an
assumption that persons arrested for the offense of driving while their licenses have been revoked
are less likely to possess dangerous weapons than are those arrested for other crimes.” Robinson,
414 U.S. at 234.      Rather, “all custodial arrests [are treated] alike for purposes of search
justification.” Id. at 235.


         When the pill container was discovered on Garcia’s person, it is insignificant that Officer
Robinett acknowledged that the container could contain legal or illegal substances or that he did

                                                     10
not subjectively view Garcia or the container as dangerous. First, we have continually reiterated
that “[a] search incident to a valid arrest is lawful regardless of what it reveals.” Farrie, 251 Ind.
at 683, 266 N.E.2d at 214. Second, the objective reasonableness of the search is controlling, not
Officer Robinett’s subjective views. Even under a brief stop and frisk, it is well established that
the reasonableness of an officer’s suspicion turns upon whether “the totality of the circumstances
presented a particularized and objective basis for the officer’s belief. . . .” State v. Keck, 4 N.E.3d
1180, 1184 (Ind. 2014) (internal citation and quotation omitted) (emphasis added). Under an
objective standard, we agree that “unknown physical objects may always pose risks, no matter
how slight, during the tense atmosphere of a custodial arrest.” Riley v. California, 134 S.Ct. 2473,
2485 (2014). In fact, these risks continue to some extent into the ensuing time thereafter the arrest.
For example, a risk may still exist while police are transporting an arrestee to a secure location and
during booking of that individual at the police station. See Chambers v. State, 422 N.E.2d 1198,
1203 (Ind. 1981) (upholding the validity of a search incident to arrest, regardless of the fact that
the search did not occur at the exact time and place of the arrest, but occurred once the police
arrived at the police station with the defendant.)


       We also seek to reiterate our recent statement in Guilmette. As background, in Guilmette,
the defendant challenged the admission of DNA evidence recovered from his shoe because police
arrested him for one crime but seized his shoe to search for evidence of a different crime. 14
N.E.3d 38, 41 (Ind. 2014). The defendant argued that the DNA test was an unreasonable search
incident to arrest. Id. After upholding the DNA testing of the shoe, the Court explained the
practical rationalization for allowing the search: “[I]t would be extremely cumbersome to require
law enforcement to take the ‘belt-and-suspenders’ approach of applying for an independent
warrant anytime they wish to examine or test a piece of evidence they have already lawfully
seized.” Id. at 42. Similarly, we see no basis in the present circumstances why an independent
warrant should be required to search an item already lawfully seized.


       Thus, we conclude that the final Litchfield factor also weighs in favor of the State. When
taking an individual into custody, officer safety is a primary concern. Small and seemingly


                                                      11
innocuous items have the potential to pose a threat. We see no reason to delay the officer’s ability
to inspect such items once they have already been lawfully seized.


       Although our analysis could conclude here, having found that all three of the Litchfield
factors weigh in favor of the State, we find it worth noting other persuasive authority that is
consistent with our conclusion.


       First, this Court has previously upheld, as a valid search incident to arrest, a search that
included opening a closed item found on the person of the arrestee. In Chambers, the defendant
abducted, sexually assaulted, and then released his victim only after removing her military
identification card from her wallet so he could subsequently harass the victim with threatening
phone calls. 422 N.E.2d at 1200. Upon further investigation into this offense, police ultimately
arrested the defendant at a local tavern. Id. at 1201. Once at the police station, the defendant was
ordered to hand over the contents of his pockets, and his wallet was searched in the hope of
discovering the victim’s military identification card. Id. at 1202. The police instead found a piece
of paper with the victim’s name, telephone number, and address written on it. Id. The search of
the defendant’s wallet was upheld as a valid search incident to arrest. Id. at 1203. Even though
the police in Chambers had some degree of suspicion regarding what could have been found in the
defendant’s wallet, the degree of suspicion was not the basis of the Court’s holding. Rather, the
court provided that “[t]he search of [the defendant’s] wallet in the instant case was proper since it
was searched as part of a search of his person.” Id. at 1203. “The search was incident to the arrest
since the wallet . . . was immediately associated with the person of the [arrestee].” Id.


       We decline to reach a different conclusion in the present case. Similar to Chambers, the
container found on Garcia’s person occurred during a valid search incident to arrest. As such, it
was permissible for that container to be opened and the contents examined without going to the
extent of obtaining an individual warrant.




                                                     12
       Additionally, when addressing Fourth Amendment challenges, Indiana courts have upheld
searches incident to arrest in which containers found upon the arrestee have been opened. In
Klopfenstein v. State, officers detained and arrested the driver and passengers in a vehicle where
multiple weapons were in plain view. 439 N.E.2d 1181, 1184 (Ind. Ct. App. 1982). When the
driver was subjected to a pat-down search, a closed Tylenol pill bottle in a clear plastic bag was
discovered. Id. The officer removed and opened the Tylenol bottle. Id. Inside, the officer
discovered a greenish substance, later identified as hashish. Id. After considering both U.S.
Supreme Court and Indiana precedent, the court concluded that the search of the Tylenol bottle
was a valid search of the person incident to arrest. Id. at 1188. See also Shirley v. State, 803
N.E.2d 251, 253-54, 256 (Ind. Ct. App. 2004) (upholding the validity of a search incident to arrest
when an unlabeled pill bottle was found during the search, and the bottle was opened); and Wilson
v. State, 754 N.E.2d 950, 953, 957 (Ind. Ct. App. 2001) (upholding the validity of a search incident
to arrest after the defendant was arrested for driving with a suspended license, and the pat-down
search resulted in finding, among other things, a cigar box, which was opened and found to contain
marijuana).


       Finally, the U.S. Supreme Court’s clear guidance on this issue in Robinson is also
persuasive. In Robinson, police conducted a traffic stop and lawfully arrested the driver for
operating a motor vehicle after having his license revoked. 414 U.S. at 220. Incident to this arrest,
police conducted a pat-down search of the individual’s clothing, at which time an object was felt
in the breast pocket of the individual’s coat. Id. at 222-23. The officer removed the object and
discovered that it was a cigarette packet, but at this point, the officer was still unsure what the
packet may contain. Id. at 223. Upon opening the cigarette packet, the officer discovered multiple
capsules, which were later determined to be heroin. Id.


       The Supreme Court first noted that “a search incident to a lawful arrest is a traditional
exception to the warrant requirement of the Fourth Amendment,” and encompasses searching the
person of the arrestee. Id. at 224. While many reasons support the validity of a search incident to
arrest, the Robinson court disagreed with the “suggestion that there must be litigated in each case


                                                     13
the issue of whether or not there was present one of the reasons supporting the authority for a
search of the person incident to a lawful arrest,” and declined to find “such a case-by-case
adjudication” necessary. Id. at 235. The authority to search incident to arrest does not depend
upon “what a court may later decide was the probability in a particular arrest situation that weapons
or evidence would in fact be found upon the person of the suspect.” Id. The Court concluded that
the arrest gave rise to the authority to search the individual, and “it is of no moment that [the
officer] did not indicate any subjective fear of the respondent or that he did not himself suspect
that respondent was armed.” Id. at 236. The discovery of the cigarette packet during the course
of the lawful search, “entitled [the officer] to inspect it; and when his inspection revealed the heroin
capsules, he was entitled to seize them as fruits, instrumentalities, or contraband probative of
criminal conduct.” Id. (internal quotation and string citation omitted).


        Although the federal interpretation of reasonable searches under the Fourth Amendment is
not binding upon this Court’s reasonableness analysis under Article 1, Section 11 of the Indiana
Constitution, in the present situation, we reach the same conclusion. Under Article 1, Section 11,
opening a container found on the person of an arrestee in the course of a search incident to valid
arrest will not automatically be deemed unreasonable. In the present case, the search of the
container found on Garcia’s person during the course of a pat-down search was reasonable under
Article 1, Section 11.
                                             Conclusion

        We affirm the trial court’s denial of Garcia’s motion to suppress the pill container found
on his person during a search incident to a valid arrest. In doing so, we hold that the search of
Garcia’s person, which included opening the container, was within the scope of a search incident
to a lawful arrest and reasonable under Article 1, Section 11 of the Indiana Constitution.


Rush, C.J., Dickson and Massa, J.J., concur.

Rucker, J., concurs in result only.



                                                      14